Exhibit 10.3

SECOND AMENDMENT
OF PURCHASE AGREEMENT

This Second Amendment of Share Purchase Agreement (the “Amendment”) is made as
of January 31, 2009 by and between Stuart Discount (“SELLER”), Telestar
Acquisition Corporation, a Pennsylvania Corporation and Tele-Response Center,
Inc., a Tennessee Corporation (collectively hereinafter “121DR” or “Company”)
and International Consolidated Companies, Inc., a Florida corporation (“BUYER”).

RECITALS

WHEREAS, SELLER and BUYER have previously entered into that certain Share
Purchase Agreement dated December 18, 2008 (the “Original Agreement”); a copy of
which attached hereto as Exhibit “A”.

WHEREAS, the parties wish to extend the closing set forth in the Original
Agreement, with such new closing to be effective on an exact date to be
established by both parties, but prior to February 15, 2009

NOW, THEREFORE, in consideration of the above recitals, the terms and covenants
of this agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. The parties hereto acknowledge and agree that this Amendment shall in no way
act as a waiver of any of the conditions and obligations imposed upon them by
the Original Agreement, and any rights and remedies which either of them may
have by virtue of the Original Agreement are to be considered as of full force
and effect.

2. All capitalized terms in this Amendment that are not defined herein shall
have the meanings assigned to such terms in the Original Agreement.

3. Except as otherwise provided in this Amendment, the parties hereto
acknowledge and agree that all of the terms, conditions and provisions of the
Original Agreement are by reference made a part of, and shall apply to, this
Amendment.




1

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized legal representatives as of the
date first above written.

SELLER
Stuart Discount

By: /S/ Stuart Discount                                            
Stuart Discount, Individually

TELESTAR ACQUISITION CORPORATION

By: /S/ Stuart Discount                                              
Stuart Discount, President


TELE-RESPONSE CENTER, INC.

By: /S/ Stuart Discount                                               
Stuart Discount, President


BUYER
International Consolidated Companies, Inc.

By: /S/ Antonio F. Uccello, III                                   
Antonio F. Uccello, III, President and Chief Executive Officer



2

2